Citation Nr: 1100391	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  07-30 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for avascular necrosis of the 
left hip, currently evaluated as 20 percent disabling prior to 
January 12, 2009, and 30 percent disabling from January 12, 2009 
onward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to July 1981 
and from February 1987 to October 2001.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the RO in Wichita, 
Kansas, which in pertinent part continued a previously assigned 
20 percent disability rating for left hip avascular necrosis.  

The Veteran testified before the undersigned at a February 2008 
Travel Board hearing at the RO.  A transcript of this proceeding 
has been associated with the claims file.

The Board remanded this case in December 2008 and May 2010.  
Following the December 2008 remand, an increased evaluation from 
20 percent to 30 percent was granted for left hip avascular 
necrosis, effective January 12, 2009, by a rating decision dated 
in July 2009.  The Board notes, with respect to increased 
ratings, the United States Court of Appeals for Veterans Claims 
(Court) has held that on a claim for an original or increased 
rating, the appellant will generally be presumed to be seeking 
the maximum benefit allowed by law or regulations, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The Court further held that, where a claimant has filed 
a notice of disagreement as to a RO decision assigning a 
particular rating, a subsequent RO decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the appeal.  Id.

Since the May 2010 remand, a temporary file has been created and 
associated with the claims file.

FINDINGS OF FACT

1. Prior to January 12, 2009, the Veteran's avascular necrosis of 
the left hip was manifested by pain, functional impairment, some 
limitation of motion, and no worse than "moderate" hip 
disability.

2. From January 12, 2009 onward, the Veteran's avascular necrosis 
of the left hip has been manifested by pain, functional 
impairment, and range of motion limited to 20 degrees flexion, 25 
degrees internal rotation, 65 degrees external rotation and 15 
degrees abduction.  


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent disabling 
for avascular necrosis of the left hip prior to January 12, 2009 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5255 (2010).

2. The criteria for a rating in excess of 30 percent disabling 
for avascular necrosis of the left hip from January 12, 2009 
onward are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5252 
(2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide reasons 
and bases supporting the decision.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails to 
show, on the claims.  The appellant must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must inform the claimant of any information and evidence 
not of record (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; (3)  that the claimant is 
expected to provide; and (4)  request that the claimant provide 
any evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any evidence 
in his possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Any error related 
to this element is harmless. 

Prior to and following the initial adjudication of the Veteran's 
claim, letters dated in March 2006 and March 2007, fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 
187; Pelegrini II, 18 Vet. App. at 120-21.  The letters advised 
the Veteran of the information necessary to substantiate the 
claim, and of his and VA's respective obligations for obtaining 
specified different types of evidence.  The Veteran was informed 
of the specific types of evidence he could submit, which would be 
pertinent to his claim, and advised to send any medical reports 
that he had.  He was also told that it was ultimately his 
responsibility to support the claim with appropriate evidence.  

During the pendency of the appeal, the VCAA notice requirements 
were interpreted as follows.  For an increased compensation 
claim, the veteran must be notified that he must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
(Vazquez-Flores I).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) subsequently held that the 
notice described in 38 U.S.C. § 5103(a) need not be veteran 
specific, i.e., it need not notify the veteran of alternative 
diagnostic codes, and that that the statutory scheme does not 
require 'daily life' evidence for proper claim adjudication.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(Vazquez-Flores II) (vacating and remanding in part Vazquez-
Flores I).  Most recently, the Court clarified that the notice 
must advise the veteran to submit evidence demonstrating the 
effect that the worsening of his disability has on his 
employment.  Vazquez-Flores v. Shinseki, No. 05-0355, (U.S. Vet. 
App. October 22, 2010) (Vazquez-Flores III).  

The Veteran was given proper notice pursuant to the Vazquez 
requirements in a January 2009 letter and given ample opportunity 
to respond.  Subsequently, the claim was readjudicated in July 
2009 and August 2010 SSOCs.  Thus, there was no deficiency in 
notice and a harmless error analysis is not necessary.  See 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or SSOC, 
is sufficient to cure a timing defect). 

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records have 
also been obtained.  The Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2007).

The RO provided the Veteran appropriate VA examinations in March 
2006, April 2007, December 2008 and March 2009.  The Board finds 
these opinions to be comprehensive and sufficient in addressing 
the severity of the Veteran's disabilities.  In this regard, it 
is noted that the opinions were rendered by a medical 
professional following a thorough examination and interview of 
the Veteran.  There is no objective evidence indicating that 
there has been a material change in the severity of the Veteran's 
service-connected disabilities since he was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 11-
95.  The examination reports of record are thorough and supported 
by VA other evidence of record.  The examinations in this case 
are adequate upon which to base a decision.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Increased Rating

The Veteran seeks an increased rating for his service-connected 
avascular necrosis of the left hip, evaluated as 20 percent 
disabling prior to January 12, 2009 and 30 percent disabling from 
January 12, 2009 onward.  After a careful review of the record 
and for reasons and bases expressed immediately below, the Board 
finds that higher ratings are not warranted for either of the 
aforementioned periods.  

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with 
the facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due to 
pain and weakness causing additional disability beyond that 
reflected on range of motion measurements.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to report that he experiences certain symptoms.  See, e.g., 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  He is not, however, competent to diagnose 
any medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

As an preliminary matter, the Board notes that avascular necrosis 
is a condition that is not listed under any of the diagnostic 
codes.  When an unlisted condition is encountered, it is 
permissible to rate under a closely related disease or injury in 
which not only the functions affected, but also the anatomical 
localization and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20.  

Prior to January 12, 2009, the Veteran's left hip avascular 
necrosis was rated by analogy to Diagnostic Code 5255 for 
impairment of the femur.  38 C.F.R. § 4.71a.  Under Diagnostic 
Code 5255, malunion of the femur with slight knee or hip 
disability warrants a 10 percent evaluation.  Malunion of the 
femur with moderate knee or hip disability warrants a 20 percent 
evaluation.  Malunion of the femur with marked knee or hip 
disability warrants a 30 percent evaluation.  Fracture of 
surgical neck of femur, with false joint; or fracture of shaft or 
anatomical neck of femur with nonunion, without loose motion, 
weight bearing preserved with aid of brace, warrants a 60 percent 
evaluation.  The highest rating available under that code, 80 
percent, is warranted for fracture of shaft or anatomical neck of 
femur, with nonunion, with loose motion (spiral or oblique 
fracture).

In this case, the Veteran's avascular necrosis may also be rated 
by analogy under Diagnostic Code 5014 for osteomalacia.  
Diagnostic Code 5014 rates osteomalacia as degenerative arthritis 
on the basis of limitation of motion of affected parts under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a.  The record reflects 
that the Veteran's disability has been rated based on limitation 
of motion from January 12, 2009 onward.

Under Diagnostic Code 5003, degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint or 
joints involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or groups of minor joints affected by 
limitation of motion, to be combined not added under Diagnostic 
Code 5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  38 C.F.R. § 4.71a, DC 5003.  However, Note 
(2) to Diagnostic Code 5003 provides that the 20 percent and 10 
percent ratings based on X-ray findings with no limitation of 
motion of the joint or joints will not be utilized in rating 
conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  
38 C.F.R. § 4.71a.

Normal ranges of motion of the hip include hip flexion from 0 
degrees to 125 degrees, and hip abduction from 0 degrees to 45 
degrees.  38 C.F.R. § 4.71, Plate II.  The general rating 
schedules for limitation of motion of the hip are 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5251, 5252 and 5253.

Diagnostic Code 5251 provides a 10 percent disability rating for 
limitation of extension of the thigh that is limited to 5 
degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5252 provides ratings based on limitation of 
flexion of the thigh.  A 20 percent rating is assigned for 
flexion of the thigh that is limited to 30 degrees; a 30 percent 
rating is assigned for flexion of the thigh that is limited to 20 
degrees; and a 40 percent rating is assigned for flexion of the 
thigh that is limited to 10 degrees.  38 C.F.R. § 4.71a.  

Diagnostic Code 5253 provides a 10 percent evaluation when there 
is limitation of abduction of the thigh such that the legs cannot 
be crossed or there is limitation of rotation such that it is not 
possible to toe out more than 15 degrees.  A 20 percent rating 
requires limitation of abduction with motion lost beyond 10 
degrees. 38 C.F.R. § 4.71a. 

a.	Prior to January 12, 2009

The Veteran's left hip avascular necrosis was evaluated at VA 
examinations in March 2006, April 2007 and December 2008.  At the 
March 2006 examination, the Veteran reported that the pain in his 
left hip had increased and was now constant.  He indicated that 
he usually did not have any flareups unless he exercised quite a 
bit, in which case he would experience an increase in pain but no 
change in range of motion.  On physical examination, it was noted 
that there was no keloid formation, tenderness, erythema or other 
abnormality.  The Veteran could abduct the left hip to 40 degrees 
and flex to 115 degrees with repetition.  There was slight pain 
in the joint on motion, but no additional loss in range of motion 
due to pain, fatigue, weakness or incoordination.  The diagnosis 
was avascular necrosis of the left hip status post cord 
decompression.  

On examination in April 2007, it was noted that the Veteran had a 
core decompression for avascular necrosis of the left hip done in 
1995.  The Veteran indicated that he had not missed work due to 
his medical conditions.  Physical examination of the left hip 
revealed flexion to 90 degrees, extension to 15 degrees, external 
rotation to 15 degrees, and internal rotation to 15 degrees.  
Rotation was painful.  There was trace edema distally.  The 
Veteran was otherwise neurovascularly intact.  Review of previous 
MRIs and X-rays revealed avascular necrosis in the left hip with 
a tract where the core decompression had been done and a screw in 
the subtrochanteric area.  The diagnosis was avascular necrosis 
of the hip.  

A September 2008 bone scan of the hips demonstrated no increased 
activity in the hips to suggest active avascular necrosis.  

At the December 2008 VA examination, it was noted that there had 
been no additional surgery since the last examination.  The 
Veteran reported that he was working at the regional office and 
had a desk job that was getting increasingly harder to do.  From 
a functional standpoint, he could not run, squat, walk long 
distances, or sit for long periods at a time without having to 
get up and walk around.  On physical examination, range of motion 
testing of the left hip revealed abduction to 45 degrees and 
flexion to 115 degrees.  With three repetitions, there was no 
additional loss in range of motion due to pain, fatigue, weakness 
or incoordination.  X-rays of the left hip showed degenerative 
and postoperative changes.  The diagnosis was avascular necrosis 
of the left hip, post-operative.  

In order to meet the criteria for an increased rating of 30 
percent by analogy under Diagnostic Code 5255 for the period 
prior to January 12, 2009, the evidence would need to demonstrate 
marked hip disability.  38 C.F.R. § 4.71a.  The medical evidence, 
as discussed above, indicates that the Veteran's left hip was 
manifested by complaints of pain and some limitation of motion.  
Considering the totality of the evidence, the Board finds that 
the Veteran's symptoms during this period paint a picture, at 
worst, of "moderate" hip disability, rather than "marked," and 
therefore warrant a continuation of the currently assigned 20 
percent rating under Diagnostic Code 5255.  

The Board has considered whether a higher or separate rating is 
available based on limitation of motion of the left hip.  
However, the medical evidence of record does not indicate range 
of motion results warranting a separate rating, or rating in 
excess of 20 percent, under Diagnostic Codes 5351, 5252 or 5253.  
Indeed, the Veteran is not shown to have met the criteria for a 
compensable rating under either Diagnostic Code 5252 or 5253.  
Although the Veteran was found to have extension to 15 degrees at 
the April 2007 examination, no such limitation was found at any 
of the other examinations.  At any rate, while the Veteran is 
shown to meet the criteria for a 10 percent rating for limitation 
of extension under Diagnostic Code 5251, the Board notes that 
such limitation is already contemplated by the 20 percent 
evaluation assigned under Diagnostic Code 5255 for femur 
impairment.  See 38 C.F.R. § 4.14 (avoidance of pyramiding); 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  As such, the 
Board finds that a higher or separate rating based on limitation 
of motion is not warranted here.  

The Board notes that the Veteran's functional loss was 
considered.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. 
App. 202.  However, the evidence shows that there was no 
additional loss of range of motion due to pain, fatigue, weakness 
or incoordination after repetitive motions.  In light of the 
foregoing, the Board concludes the Veteran's complaints of 
functional loss due to pain and limitation of motion are already 
compensated by the 20 percent rating.  Thus, an increased rating 
for the left hip prior to January 12, 2009 is not warranted.

No alternative diagnostic code would provide for an increased 
rating.  Other diagnostic codes related to the hip, include 
Diagnostic Code 5250 (hip ankylosis) and Diagnostic Code 5254 
(flail joint).  The medical evidence does not indicate the 
Veteran's left hip disability has resulted in a flail joint; thus 
Diagnostic Code 5254 is inapplicable.  The Veteran is able to 
move his left hip, albeit with some limitation, so it is clearly 
not ankylosed and Diagnostic Code 5250 is, therefore, also 
inapplicable.

Furthermore, the Board has considered the possibility for 
additional staged ratings.  Fenderson, supra; Hart, supra.  
However, as the evidence does not show that the criteria for a 
rating in excess of 20 percent have been met at any time prior to 
January 12, 2009, the Board concludes that staged ratings are 
inapplicable.

For the aforementioned reasons, the Board finds no provision upon 
which to assign a rating greater than 20 percent for the 
Veteran's left hip avascular necrosis prior to January 12, 2009.

b.	From January 12, 2009 Onward 

VA treatment records show that the Veteran was seen for an 
initial physical therapy evaluation on January 12, 2009.  He 
complained of gradually worsening left hip pain.  Range of motion 
testing revealed very limited hip flexion.  On physical 
examination in February 2009, it was noted that the Veteran was 
unable to tolerate positioning for Patrick's testing due to hip 
pain and tight hip girdle muscles.  

The Veteran was afforded a VA examination in March 2009.  He 
reported having mild discomfort in the left hip, which bothered 
him intermittently.  Supine examination of the left hip revealed 
flexion of 20 degrees, internal rotation of 25 degrees, external 
rotation of 65 degrees, and abduction of 15 degrees.  Additional 
limitation did not occur following repetitive testing.  The 
Veteran reported flare-ups.  The examiner found there to be 
painful motion, spasm, weakness and some tenderness.  X-rays 
demonstrated stable appearance of the left hip with degenerative 
and postoperative changes.  The diagnosis was avascular necrosis 
of the left hip status postoperative cord decompression with a 
satisfactory result.  The examiner noted that the hip disease, 
although not progressing, was still causing pain on a daily 
basis.  The functional impairment was that the Veteran could not 
bend, squat, climb or lift.  

An August 2009 statement from the Veteran's VA primary care 
physician indicates that the Veteran has arthritis in the hips 
causing him a lot of pain.  It is noted that this could be a 
result of his Paget's disease or possibly avascular necrosis.  

In short, the medical evidence indicates that, from January 12, 
2009 onward, the Veteran's left hip has been manifested by 
complaints of pain, limitation of motion and functional 
impairment.  The evidence, however, does not reflect range of 
motion results warranting an increased rating under Diagnostic 
Codes 5351, 5252 or 5253.  The Veteran is not shown to have 
flexion limited to 10 degrees, so as to warrant a higher rating 
of 40 percent under Diagnostic Code 5252.  In addition, there is 
no evidence of external rotation being limited to 15 degrees or 
adduction limited such that he cannot cross his legs, for a 
separate 10 percent rating under Diagnostic Code 5253, nor is 
there evidence of abduction limited to 10 degrees, for a separate 
20 percent rating under Diagnostic Code 5253.  Likewise, there is 
no evidence of extension being limited to 5 degrees, for a 
separate 10 percent rating under Diagnostic Code 5251.  Based on 
the foregoing, the Board concludes that the Veteran is 
appropriately compensated for his left hip avascular necrosis 
with the assigned rating of 30 percent for the period from 
January 12, 2009 onward.

The Board notes that the Veteran's functional loss was 
considered.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. 
App. 202.  However, the evidence shows that there was no 
additional loss of range of motion due to pain, fatigue, weakness 
or incoordination after repetitive motions.  The Board concludes 
that the Veteran's complaints of functional loss due to pain and 
limitation of motion are already compensated by the 30 percent 
rating.  Thus, an increased rating for the left hip from January 
12, 2009 onward is not warranted.

No alternative diagnostic code would provide for an increased 
rating.  Other diagnostic codes related to the hip, include 
Diagnostic Code 5250 (hip ankylosis), Diagnostic Code 5254 (flail 
joint), and Diagnostic Code 5255 (impairment of the femur).  The 
medical evidence does not indicate the Veteran's left hip 
disability has resulted in a flail joint or impairment of the 
femur due to symptoms not otherwise accounted for in his 
analogous rating under Diagnostic Code 5252; thus Diagnostic 
Codes 5254 and 5255 are inapplicable.  The Veteran is able to 
move his left hip, albeit with some limitation, so it is clearly 
not ankylosed and Diagnostic Code 5250 is, therefore, also 
inapplicable.

Furthermore, the Board has considered the possibility of staged 
ratings.  See Fenderson, supra; Hart, supra.  However, as the 
Board concludes that a rating in excess of 30 percent is not 
warranted at any time from January 12, 2009 onward, the rule of 
Fenderson is not for application. 

In view of the foregoing, the Board concludes that a rating in 
excess of 30 percent for avascular necrosis of the left hip from 
January 12, 2009 onward is not warranted.  Although the Veteran 
is entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

c.	Extraschedular Ratings

The Board has considered whether a referral for extraschedular 
rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Initially, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule; therefore, the assigned schedular evaluation is 
adequate, and no referral is required.  See VAOPGCPREC 6-96; see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate is required for 
extraschedular consideration referral).

The schedular evaluation for the Veteran's left hip avascular 
necrosis is not inadequate.  His complained-of symptoms are those 
contemplated by the rating criteria. There are no symptoms left 
uncompensated or unaccounted for by the assignment of a schedular 
rating.  It does not appear that the appellant has an 
"exceptional or unusual" disability; he merely disagrees with the 
assigned evaluation for his level of impairment.  In other words, 
he does not have any symptoms from his service-connected 
disability that are unusual or are different from those 
contemplated by the schedular criteria.  The available schedular 
evaluations for that service-connected disability are adequate.  
Referral for extraschedular consideration is not warranted.  See 
VAOPGCPREC 6-96.  Further inquiry into extraschedular 
consideration is moot.  See Thun, supra.

d.	Total Disability Rating Based on Individual Unemployability 
(TDIU)

In adjudicating the current appeal for a higher evaluation the 
Board has not overlooked the Court's recent holding in Rice v. 
Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher 
evaluations also include a claim for a total rating based on 
individual unemployability when the appellant claims he is unable 
to work due to a service connected disability).  However, the 
Board finds that Rice is not applicable to the current appeal 
because the issue of entitlement to TDIU has not been reasonably 
raised by the record.  There is no indication that the Veteran's 
service-connected disabilities prevent him from obtaining and/or 
maintaining employment.  While the evidence shows that the 
Veteran previously resigned from his job at the United States 
Postal Service, he subsequently obtained employment at the 
Veterans Benefits Administration (VBA).  To the extent the 
Veteran reports that he took a "voluntary demotion" because of 
his service-connected disabilities, the evidence shows that he 
continues to be employed by VBA.  Moreover, the evidence reflects 
that the Veteran requested a lower grade position in large part 
because he wanted to reduce the amount of stress on the job, not 
because his service-connected disabilities made it too difficult 
to perform the duties of his position.  As such, the record does 
not indicate that the Veteran is unemployable by virtue of his 
service-connected disabilities and therefore the issue of 
entitlement to TDIU need not be addressed.


ORDER

Entitlement to a rating in excess of 20 percent for avascular 
necrosis of the left hip prior to January 12, 2009 is denied.

Entitlement to a rating in excess of 30 percent for avascular 
necrosis of the left hip from January 12, 2009 onward is denied.

____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


